Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with    Attorney Thomas S. Grzesik, Reg. No. 54,139   on 08/19/2021.
  

 1.	(Currently Amended)	An apparatus comprising:
a real time location system (RTLS) health processor, the RTLS health processor including:
an event processor to process an event included in a message from an RTLS device to identify event information related to the RTLS device, wherein the RTLS device is remote from the RTLS health processor, the event relating to a health of the RTLS device and the event information including an event type and an event detail, wherein the health of the RTLS device comprises a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, a heartbeat of the RTLS device, or a combination thereof;
a health analyzer to compare the event detail to a prescribed bound for the event type, the event relating to a health of the RTLS device; and
, and wherein, when the event detail is inside the prescribed bound, the output generator is to log the event.

2.	(Canceled)

3.	(Canceled)

4.	(Canceled)

5.	(Original)	The apparatus of claim 1, wherein the RTLS device includes at least one of a fixed receiver or a mobile receiver to receive a signal from at least one of a fixed beacon, a mobile beacon, or a badge.

6.	(Original)	The apparatus of claim 1, wherein the RTLS device is to communicate with the health processor via an application programming interface.

7.	(Original)	The apparatus of claim 1, wherein the health processor is to be implemented as a cloud-based health processor.



9.	(Original)	The apparatus of claim 1, wherein the apparatus further includes a user interface device to provide a console displaying, for interaction, information regarding the RTLS device and the event.  

10.	(Currently Amended)	A non-transitory computer-readable storage medium including instructions that, when executed, cause a processor to be configured to implement a real time location system (RTLS) health processor, the RTLS health processor to include:
an event processor to process an event included in a message from an RTLS device to identify event information related to the RTLS device, wherein the RTLS device is remote from the RTLS health processor, the event relating to a health of the RTLS device and the event information including an event type and an event detail, wherein the health of the RTLS device comprises a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, a heartbeat of the RTLS device, or a combination thereof;
a health analyzer to compare the event detail to a prescribed bound for the event type, the event relating to a health of the RTLS device; and
an output generator to, when the event detail is outside the prescribed bound, trigger a response including an instruction to address the event by adjusting a configuration of the RTLS device, wherein the response comprises at least one of an alarm representing a maintenance request, a heartbeat adjustment, or a reboot, and wherein, when the event detail is inside the prescribed bound, the output generator is to log the event.

11.	(Canceled)

12.	(Canceled)

13.	(Canceled)

14.	(Original)	The computer-readable storage medium of claim 10, wherein the RTLS device includes at least one of a fixed receiver or a mobile receiver to receive a signal from at least one of a fixed beacon, a mobile beacon, or a badge.

15.	(Original)	The computer-readable storage medium of claim 10, wherein the RTLS device is to communicate with the health processor via an application programming interface.

16.	(Original)	The computer-readable storage medium of claim 10, wherein the apparatus further includes a user interface device to provide a console displaying, for interaction, information regarding the RTLS device and the event.  

17.	(Currently Amended)	A processor-implemented method for a real time location system (RTLS), the method comprising:
processing, using a processor, an event included in a message from an RTLS device to identify event information related to the RTLS device, wherein the RTLS device is remote from the processor, the event relating to a health of the RTLS device and the event information , wherein the health of the RTLS device comprises a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, a heartbeat of the RTLS device, or a combination thereof;
comparing, using the processor, the event detail to a prescribed bound for the event type, the event relating to a health of the RTLS device; and
when the event detail is outside the prescribed bound, triggering, using the processor, a response including an instruction to address the event by adjusting a configuration of the RTLS device, wherein the response comprises at least one of an alarm representing a maintenance request, a reboot, or a heartbeat adjustment, and wherein, when the event detail is inside the prescribed bound, logging the event.

18.	(Canceled)

19.	(Canceled)

20.	(Canceled)

21-22.	(Canceled).



B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 17, the prior art taught by  Lin (US 20170262955 Al) in
view of Vesuna (US 7404520 B2) in view of Vendetti (US 20130197981 Al) and further in view of RABII (US 20120083258 A1) do not teach on render obvious the limitations recited in claims 1, 10, 17, when taken in the context of the claims as  a whole wherein the RTLS device is remote from the RTLS health processor, the event relating to a health of the RTLS device and the event information including an event type and an event detail, wherein the health of the RTLS device comprises a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, a heartbeat of the RTLS device, or a combination thereof; a health analyzer to compare the event detail to a prescribed bound for the event type, the event relating to a health of the RTLS device; and an output generator to, when the event detail is outside the prescribed bound, trigger a response including an instruction to address the event by adjusting a configuration of the RTLS device, wherein the response comprises at least one of an alarm representing a maintenance request, a reboot, or a heartbeat adjustment, and wherein, when the event detail is inside the prescribed bound, the output generator is to log the event   as recited in claims 1, 10, 17 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 17. 


C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194